SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K/A Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):December 15, 2011 Integrated Electrical Services, Inc. (Exact name of registrant as specified in Charter) Delaware 001-13783 76-0542208 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 4801 Woodway Drive, Suite 200-E Houston, Texas77056 (Address of Principal Executive Offices) Registrant's telephone number, including area code:(713) 860-1500 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []
